              Case 2:18-cr-00206-KJM Document 72 Filed 04/23/20 Page 1 of 3


 1   KELLY BABINEAU (CA State Bar #190418)
 2
     The Law Office of Kelly Babineau
     455 Capitol Mall, Suite 801
 3   Sacramento, CA 95814
     Tel:(916) 442-4948
 4
     kbabineau@klblawoffice.net
 5
     Attorney for DESHARI FREDERICK
 6

 7

 8                       IN THE UNITED STATES DISTRICT COURT
 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA

10   THE UNITED STATES OF AMERICA, ) No. 18-CR-00206KJM
11
                      Plaintiff,       )
                                       ) STIPULATION REGARDING
12                                     ) PRETRIAL RELEASE
           v.                          ) SUPERVISION;
13
                                       ) FINDINGS AND
14                                     ) ORDER
     DESHARI FREDERICK                 )
15
                                       )
16                    Defendants.      )
     __________________________________) Judge: Hon. Carolyn K. Delaney
17

18                                         STIPULATION
19
            Upon recommendation of Pretrial Services and consent of the government, it is
20
     hereby stipulated that pretrial release condition 5 and 13 be modified. It is requested that
21

22   condition 5 be modified as follows:

23      5. You must restrict your travel to the Northern District of California and the Eastern
24      District of California unless otherwise approved in advance by the pretrial services
        officer;
25

26   And condition 13 be modified as follows:

27     13. You must not use or access the dark web, or use cryptocurrency, in any way and/or
       any purpose; and
28




                                                 -1-
              Case 2:18-cr-00206-KJM Document 72 Filed 04/23/20 Page 2 of 3


 1

 2
            This modification is being requested because Mr. Frederick is now residing with
 3
     his mother, who lives in Hayward, California. Condition 5 is being modified, to
 4

 5   accommodate his new residence.

 6
            Condition 13 is being modified to accommodate the new COVID restrictions.
 7

 8   Pretrial cannot conduct home visits during the current situation. With the requested
 9
     modification, pretrial will be able to engage in virtual home visits. This modification is
10
     also consistent with a previous order made for the co-defendant.
11

12
            All other conditions of pretrial release are to remain in force and effect.
13
     IT IS SO STIPULATED.
14

15
     Dated: April 22, 2020                      Respectfully submitted,
16

17
                                                /s/ Kelly Babineau
18                                              KELLY BABINEAU
19
                                                Attorney for Deshari Frederick

20

21
     Dated: April 22, 2020                      /s/ Grant Rabenn
                                                GRANT RABENN
22                                              Assistant U.S. Attorney
23

24   Dated: April 22, 2020                      /s/ Margarita Zepeda
                                                MARGARITA ZEPEDA
25
                                                U.S. Pretrial Release Officer
26

27

28




                                                 -2-
             Case 2:18-cr-00206-KJM Document 72 Filed 04/23/20 Page 3 of 3


 1
                                      ORDER
 2

 3
           IT IS SO FOUND AND ORDERED
 4
     Dated: April 23, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                         -3-
